Name: Council Regulation (EEC) No 1030/88 of 21 March 1988 amending Regulation (EEC) No 1820/80 for the stimulation of agricultural development in the less-favoured areas of the West of Ireland
 Type: Regulation
 Subject Matter: Europe;  agricultural policy;  agricultural structures and production;  EU finance
 Date Published: nan

 Official Journal of the European Communities No L 102/ 121 . 4. 88 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1030/88 of 21 March 1988 amending Regulation (EEC) No 1820/80 for the stimulation of agricultural development in the less-favoured areas of the West of Ireland THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission .('), \ of the modification of less-favoured areas, it is necessary to amend the measure and the limits of the European Agricultural Guidance and Guarantee Fund (EAGGF) contribution ; whereas it is appropriate to allow some measure of flexibility in these limits at the discretion of the Commission without, however, increasing the overall cost of the common measure ; Whereas, with the introduction of the farm improvement plan under Title I of Regulation (EEC) No 797/85 (6), as last amended by Regulation (EEC) No 1760/87 Q, the farm improvement plan under Regulation (EEC) No 1820/80 can no longer play a useful role in the development of agriculture in the less-favoured areas of Ireland ; whereas nevertheless there is a need for comple ­ mentary measures aimed at improving farm families' living standards through improved living conditions and the development of their incomes through activities other than traditional farming ; Whereas, owing to the chornic problems of wintering grazing livestock on farms in the region, there is a need for investment in basic livestock housing including fodder storage buildings and associated works to control pollution from animal waste and silage effluent ; Whereas there is a need for closer coordination of the programme, which can best be provided by setting up a monitoring committee to follow the implementation of the programme ; Whereas experience has shown the need to set the rate of Community participation in the cost of these measures at between 50 and 70 % in order to ensure their utmost efficiency ; Whereas the net result of these modifications and the savings in the first period of application will give a reduction in the overall cost of the measure of 20 million ECU, Having regard to the opinion of the European Parliament (2), Whereas, pursuant to Regulation (EEC) No 1 820/80 (3), as last amended by Regulation (EEC) No 3768/85 (4), Ireland is implementing an agricultural development programme in the West of Ireland in order to stimulate the development of agriculture for the purpose of bringing i about a significant improvement in agricultural structures and in scope for agricultural production in the areas concerned ; Whereas the programme has been reviewed after its first four years of implementation in accordance with Article 2 (4) of Regulation (EEC) No 1820/80 ; Whereas good progress has been reported on measures to improve agricultural infrastructures and land ; whereas other measures, such as forestry and the orientation of production, have shown disappointing results ; whereas it is clear that all the funds allocated cannot be disbursed in the time available ; whereas savings are assured in the overall cost of the measure ; Whereas it is appropriate to extend the measure to all of the less-favoured areas of Ireland within the meaning of Council Directive 85/350/EEC of 27 June . 1985 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Ireland) (*) ; Whereas, in order to ensure the continued development of the less-favoured areas of Ireland and to take account (') OJ No C 16, 21 . 1 . 1988 , p. 8 . (z) Opinion delivered on 10 March 1988 (not yet published in the Official Journal). (3) OJ No L 180, 14. 7. 1980, p. 1 . 0 OJ No L 362, 31 . 12. 1985, p. 8 . (j OJ No L 187, 19 . 7. 1985, p. 1 . (6) OJ No L 93, 30 . 3 . 1985, p . 1 . o OJ No L 167, 26. 6 . 1987, p . 1 . No L 102/2 Official Journal of the European Communities 21 . 4. 88 HAS ADOPTED THIS REGULATION : to the less-favoured areas as a whole or to any area within those areas.' 4 . In the first subparagraph of Article 6, (b) is replaced by the following : '(b) the fencing and pasture improvement of mountain and hill pasture held in individual ownership, without prejudice to the provisions concerning the joint use of pastures set out in Article 17 of Regulation (EEC) No 797/85 Q ; Article 1 Regulation (EEC) No 1820/80 is hereby amended as follows : 1 . In the title, 'of the west' is deleted. 2. Article 1 is iamended as follows : (i) paragraph 2 is replaced by the following : '2. The common measure shall apply to the less-favoured areas of Ireland within the meaning of Directive 85/350/EEC (*). 0 OJ No L 93, 30 . 3 . 1985, p. 1 .' 0 OJ No L 187, 19 . 7. 1985, p. 1 .'; (ii) the following is added to paragraph 3 : '(g) improvement of farm families' living conditions and the development of their incomes through activities other than traditional farming.' ; (iii) paragraph 4 is replaced by the following : '4. The measures referred to in paragraph 3 (a), (b), (c), (e), (f) and (g) shall be undertaken within the framework of a programme to be di;awn up by the Irish Government and approved by the Commission.' 5. Article 8 is amended as follows : (i) in 2 (a) the words 'in the western region, with a particular emphasis on meat production' are deleted ; (ii) the following subparagraph is added to paragraph 3 ; The Fund may contribute to the cost of publicity programmes encouraging farmers to participate in the programme.' ; (iii) the following paragraph is added : '4. The Fund may contribute to activities aiming at the encouragement of new farm products or new systems of production, particular priority being given to non-food products . The programme shall include informacion on the application of this measure and the new farm products or systems to be aided In approving the programme in accordance with Article 3 (2), the Commission shall decide on the eligibility of these activities taking account of the orientations of the common agricultural policy.' 6 . The following paragraph is added to Article 11 : '4. Article 10 and this Article shall apply to improvement plans approved before 1 March 1988 .' 7. The following Article is inserted : 'Article 11a Within the framework of the specific action referred to in Article 8 ( 1 ), aid for investments shall be granted to farmers without an improvement plan under Regulation (EEC) No 797/85 for : (a) basic winter housing for grazing animals ; (b) the storage of fodder, including appropriate silage effluent tanks ; and (c) the storage of animal wastes. The aid provided shall not exceed that available to farmers with an improvement plan not providing a labour income in excess of 120 % of the reference income under Article 2 of Regulation (EEC) No 797/85. The limits to investment eligible for aid as laid down in that Regulation shall not be modified by this Regulation.' 3 . Article 2 is amended as follows : (i) in paragraph 1 (a), VI is replaced by Via ; (ii) paragraph 1 (c) is replaced by the following : '(c) the provisions for coordination with any other programmes or measures which may influence the development of agriculture in less-favoured areas ;' ; (iii) in paragraph 2 the first sentence is replaced by the following : '2. The programme shall also include the information referred to in Articles 5, 7, 8 (4), 9, 13, 15, 18 and 18b.'; (iv) paragraph 3 is replaced by the following : '3 . All measures referred to in the common measure must fall within the framework of the regional development programme when Ireland is obliged to forward it to the Commission under Article 2 (3) (a) of Council Regulation (EEC) No 1787/84 of 19 June 1984 establishing a European Regional Development Fundf). 0 OJ No L 169, 28 . 6. 1984, p. 1 .'; (v) paragraph 4 is replaced by the following : '4. The duration of the programme shall be at least the same as that of the common measure. It shall be reviewed every four years. It may relate 21 . 4. 88 Official Journal of the European Communities No L 102/3 8 . In Article 12, (a) is replaced by the following : '(a) the afforestation of agricultural land suitable for forestry 9 . In (a) of Article 13 'marginal' is deleted. 10 . Article 14 (2) is replaced by the following : '2 . The main objective of the training centres shall be to organize training courses for the improvement of agricultural skills as defined in Title VII of Regulation (EEC) No 797/85.' 1 1 . The following title is inserted : (a) a descrption of the living conditions for farm families and the measures proposed for their improvement ; (b) a description of the level of non-farming activities on farms and the opportunities for farmers, on their own account, to develop their incomes from these activities ; ' (c) a description of the services required by the farming population and the opportunities available for farmers to provide these services for their neighbours and a description of the provisions taken to avoid over-equipment.' 12. Article 20 is amended as follows : (i) paragraph 1 is replaced by the following : ' 1 . The period of time envisaged for the implementation of the common measure shall be 10 years from the date of approval of the first programme.' ; (ii) in paragraph 2, '240 million ECU' is replaced by '220 million ECU'. 13 . Article 22 (2) is replaced by the following : '2 . The Fund shall reimburse the Irish Government the following percentage of its actual expenditure : (a) 50 % for the measures under Article 4 ; however, this amount may not exceed 40 % of the total cost, with a maximum eligible amount of :  24,2 million ECU for electricity supplies,  83,2 million ECU for drinking water supplies,  72,6 million ECU for farm roads and local roads. However, for expenditure disbursed after 31 December 1987, the rate of reimbursement shall be increased to 70 % for these measures, while not exceeding 60 % of the total cost ; (b) 50 % for the other measures or, for expenditure disbursed after 31 December 1987, 60 % in the case qf the measures referred to in Articles 6, 14 and 16 and 70 % in the case of the measures referred to in Articles 8 , 11a and 12, with a maximum eligible amount of :  560 ECU per hectare under Article 6 (a) and (b),  600 ECU per hectare under Article 6 (c) ; however, this amount may be increased up to 1 000 ECU per hectare up to a total area of 45 000 ha,  0,85 million ECU under Article 8 (3),  0,70 million ECU under Article 8 (4), TITLE Via Complementary measures Article 18a 1 . The measures referred to in Article 1 (3) (g) shall aim at improving farm families' living standards through improved living conditions and the development of their incomes through activities other than traditional farm enterprises. 2 . (a) Measures aimed at improved living conditions for farm families may include :  investment for improving farm dwelling houses or in new farm dwelling houses where the improvement of the existing dwelling house is not appropriate ; priority shall be given to farms where succedding adult generations arie living on the farm,  investment in energy-producing and energy-saving projects,  investment in individual drinking water supplies and sewerage outflow systems where economically justified ; (b) Measures aimed at the development of farm families' incomes through non-farm enterprises may include :  investments in such enterprises carried out by farmers,  investment by farmers to provide services for other farmers. 3 . Agriculture shall remain the principal economic activity, within the meaning of Regulation (EEC) No 797/85, of the beneficiaries of . the individual measures referred to under this Title. Article 18b The programme referred to in Article 1 (4) shall contain the following information : Official Journal of the European Communities 21 . 4. 88No L 102/4  10 million ECU under Articles 14 and 16 ; as regards Article 16, the eligible amount shall relate only to the creation of the development centre,  3 million ECU under Article 11 ( 1 ),  0,70 million ECU under Article 11 (3), in Article 25 provided that the total amount of eligible expenditure does not exceed 300 million ECU.' 14. The following Article is inserted : 'Article 23a For the purposes of the common measure, a Monitoring Committee shall be set up by mutual agreement between the Commission and the Irish Government. The Monitoring Committee shall lend its services to the Irish Government or, where applicable, the authority appointed by the latter, in the implemen ­ tation of the common measure.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.  11,75 million ECU under Article 11a, with a maximum eligible investment of 25 000 ECU per farm,  1 400 ECU per hectare up to a maximum total expenditure of 27,2 million ECU under Article 12,  5,0 million ECU under Article 18a, with a maximum eligible investment of 40 000 ECU per farm. However, should it prove necessary at a later stage, the Commission may, at the request of the Member State concerned, adjust the above maximum amounts under the procedure defined This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 March 1988 . For the Council The President K. TÃ PFER